DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
 Response to Amendment
This office action is in response to the RCE filed 02/26/2021 and the amendment filed 01/19/2021. As directed by the amendment - claims 1, 4, 8, 11, 14, and 17 are amended; claims 2, 9, and 15 are cancelled. Applicant’s amendments have overcome each and every rejection previously set forth in the final office action mailed 12/22/2020.
Response to Arguments
Applicant’s arguments, see remarks, filed 01/19/2021, with respect to the rejection(s) of the claims have been fully considered and are persuasive due to the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Armentrout (U.S. Patent No. 2,301,355).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “secondary retention component” in claims 1, 8, and 14; “staking component” in claims 6, 13, 17, and 20; “insertion component” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 14, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armentrout (U.S. Patent No. 2,301,355).
Regarding claim 1, Armentrout discloses: 
A valve seat (24, 33) comprising:
a primary retention component (taper of 33) to retain the valve seat (24, 33) in a valve seat housing (23) upon seating of the valve seat (24, 33) in the valve seat housing (33), wherein the primary retention component (taper of 33) comprises a locking taper outer diameter (OD), wherein the locking taper OD extends an entire axial length of the valve seat (24, 33) along a central axis thereof and is tapered along the entire axial length (see Figure 3; Col. 3, line 61 - Col. 4, line 60)
a secondary retention (per the 112(f) interpretation, shown as element 70 in Applicant’s Figure 5A and described in paragraphs 0064 and 0065; functional equivalent 34 in Armentrout) component to at least temporarily retain the valve seat (24, 33) in the valve seat housing (23) during seating of the valve seat (24, 33) in the valve seat housing (23), whereafter the valve seat 
Regarding claim 8, Armentrout discloses:
A fluid pump end comprising:
a valve seat housing 23
a valve seat (24, 33) comprising:
a primary retention component (taper of 33) to retain the valve seat (24, 33) in the valve seat housing (23) upon seating of the valve seat (24, 33) in the valve seat housing (23), wherein the primary retention component (taper of 33) comprises a locking taper outer diameter (OD), wherein the locking taper OD extends an entire axial length of the valve seat (24, 33) along a central axis thereof and is tapered along the entire axial length (see Figure 3; Col. 3, line 61 - Col. 4, line 60)
a secondary retention component retention (per the 112(f) interpretation, shown as element 70 in Applicant’s Figure 5A and described in paragraphs 0064 and 0065; functional equivalent 34 in Armentrout) to at least temporarily retain the valve seat (24, 33) in the valve seat housing (23) during seating of the valve seat (24, 33) in the valve seat housing (23) via the primary retention component (taper of 33; Col. 3, line 61 - Col. 4, line 60)

A method of seating a valve seat (24, 33) in a valve seat housing (23) of a pump fluid end, the method comprising:
prior to fully seating the valve seat (24, 33) in the valve seat housing (23), whereafter the valve seat (24, 33) is retained in the valve seat housing (23) primarily by a primary retention component (taper of 33), temporarily retaining the valve seat (24, 33) in the valve seat housing (23) via a secondary retention component retention (per the 112(f) interpretation, shown as element 70 in Applicant’s Figure 5A and described in paragraphs 0064 and 0065; functional equivalent 34 in Armentrout) disparate from the primary retention component (taper of 33), wherein the primary retention component (taper of 33) comprises a locking taper outer diameter (OD), wherein the locking taper OD extends an entire axial length of the valve seat (24, 33) along a central axis thereof and is tapered along the entire axial length, and wherein fully seating the valve seat (24, 33) in the valve seat housing (23) comprises contacting the valve seat housing (23) with a surface (outer surface of 33) of the valve seat (24, 33) opposite a contact surface (inner surface of 24) of the valve seat (24, 33), wherein the contact surface (inner surface of 24) of the valve seat (24, 33) is a surface of the valve seat (24, 33) configured to contact a valve body (12) of a valve assembly comprising the valve seat (24, 33) and the valve body (12) when the valve assembly is closed (see Figure 1; Col. 3, line 61 - Col. 4, line 60)
Regarding claim 21, Armentrout discloses:
wherein the valve seat housing (23) comprises part of a reciprocating element Col. 5, lines 40-45)
Regarding claim 22, Armentrout discloses:
wherein the valve seat housing (23) comprises part of a reciprocating element Col. 5, lines 40-45)

wherein the valve seat housing (23) comprises part of a reciprocating element (Col. 5, lines 40-45)
Allowable Subject Matter
Claims 3-7, 10-13, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753